FILED
                            NOT FOR PUBLICATION
                                                                               NOV 4 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LOKMAN HOSSAIN BABU,                             No.   17-72104

              Petitioner,                        Agency No. A093-299-492

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 30, 2020**
                                 Portland, Oregon

Before: GRABER, CLIFTON, and IKUTA, Circuit Judges.

      Lokman Hossain Babu, a native and citizen of Bangladesh, seeks review of

the decision of the Board of Immigration Appeals (BIA) that affirmed the

determination of the immigration judge (IJ) to deny deferral of removal under the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C.

§ 1252(a)(1), and we deny the petition for review.1

      The IJ did not err in making additional credibility findings on remand. The

BIA’s general articulation of the purpose for remand, without express retention of

jurisdiction, was not sufficient to limit the scope of remand. See Fernandes v.

Holder, 619 F.3d 1069, 1074 (9th Cir. 2010).

      The IJ and the BIA did not err in evaluating Babu’s CAT claim; they

“denuded” Babu’s CAT claim “of his discredited testimony” and independently

considered other non-discredited evidence in the record that supported his claim.

Shrestha v. Holder, 590 F.3d 1034, 1049 (9th Cir. 2010). Substantial evidence

supports the BIA’s conclusion that the country conditions evidence in the record

failed to demonstrate it is more likely than not that Babu would be tortured upon

his return to Bangladesh. See Konou v. Holder, 750 F.3d 1120, 1124–26 (9th Cir.

2004). The Department of State’s 2015 Human Rights Report on Bangladesh

described general strife but was insufficiently particularized to Babu’s


      1
         Babu failed to raise his argument under Pereira v. Sessions, 138 S. Ct.
2105 (2018), before the BIA. As a result, we lack jurisdiction to reach the merits
of that claim. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). In any
event, the argument is foreclosed by Aguilar Fermin v. Barr, 958 F.3d 887, 889
(9th Cir. 2020) (“[A]n initial NTA need not contain time, date, and place
information to vest an immigration court with jurisdiction if such information is
provided before the hearing.”).
                                          2
circumstances. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010)

(per curiam). The expert’s testimony and report were insufficiently particularized,

as well as speculative and premised on discredited testimony.

      PETITION DENIED.




                                         3